DETAILED ACTION
In application filed on 01/25/2019, Claims 28-31, 33-35,43 and 45-56 are pending. Claims 28-31, 33-35,43 and 45-56 are considered in the current office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 8, filed on 08/08/2022, with respect to the 35 U.S.C. §103 rejections on Claims 28,29, 31, 33-35, 45, and 48-49 have been fully considered and are persuasive. 
Applicant argues:
(…There is no teaching or suggestion in Ingber to change the mesochannel 250A into an open vertical well that is directly accessible via a top opening, so the mesochannel 250A and the exposed portion of the membrane 208 spanning the microchannel 250B would become accessible in a straight line from the upper surface of the first outer body portion 204. Ingber also does not teach that the lower inlet and outlet apertures 219, 221 of the microchannel 250B should be repositioned towards the same upper surface of the first outer body portion 204 where apertures 211 and 215 of the mesochannel 250A also reside…)
Examiner submits that Applicant’s arguments with respect to Claims 28-29, 31, 33-35, 45, and 48-49 has been considered and are persuasive.

Reasons for Allowance
Claims 28-31, 33-35 and 43-56 are allowed. 

The following is an examiner's statement of reasons for allowance:


The closest prior art, Ingber et al. (WO2015138034A2) teaches a microfluidic device comprising:
an optically transparent film composed of a first polymer layer (Fig. 2B, ref. 208; Para 0094, referred to as membrane; where the membrane is PDMS and PDMS is inherently optically transparent) ; and a second polymer layer (Fig. 2D, ref. 206; Para 0098, referred to as PDMS bottom portion or second outer body portion) having a further thickness in a range of 50 μm to 2000 μm (Para 0098, 50 μm to about 10 mm…). 
a substrate (Para 0090, Fig. 2B, ref. 202, referred to as body) defining a first surface and a second surface on opposite sides of the substrate (See Annotated Fig.2B), said first surface forming an upper surface of the microfluidic device in the operational position (See Annotated Fig.2B), and wherein the first polymer layer (Fig. 2B, ref. 208; Para 0094, referred to as membrane; where the membrane is PDMS, which is inherently optically transparent) is sandwiched between the second polymer layer (Fig. 2D, ref. 206; Para 0098, referred to as PDMS bottom portion or second outer body portion) and the substrate (See Figs. 3A and 2B) and contacts the second surface of the substrate (Para 0090, See Annotated Fig. 2B, ref. 202, referred to as body);
a first microfluidic chamber formed as a well in the substrate (Fig. 2D, ref. 250A, referred to as mesochannel; mesochannel inherently is a well), the well; into the substrate (Para 0090, See Annotated Fig. 2B, ref. 202, referred to as body) and from an access opening (Para 0101; See Figs. 2B and 2H, referred to as any of the inlet ports) provided in the first surface of the substrate (See Annotated Fig.2B), and wherein the well is surrounded from lateral directions by inner peripheral walls (Fig. 2D, ref. 250A, referred to as mesochannel; mesochannel inherently is a well, where walls have inherently have inner peripheral walls) defined by the substrate (Para 0090, See Annotated Fig. 2B, ref. 202, referred to as body), and wherein the well (Fig. 2D, ref. 250A, referred to as mesochannel; mesochannel inherently is a well) ; by the substrate (Para 0090, See Annotated Fig. 2B, ref. 202, referred to as body) ;
at least one of a second microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel) and a second microfluidic chamber (Fig.2F, ref. 250B, referred to as microchannel) embedded in the second polymer layer (See Fig. 2D) and extending below the first polymer layer, below the first microfluidic chamber (Fig. 2D, ref. 250A, referred to as mesochannel),   wherein the exposed portion of the first polymer layer (See Fig. 2B)  includes a matrix of through-holes and forms a selective barrier between the first microchamber and the least one of the second microchannel and the second microchamber (See Fig. 2D), and a first microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel), extending entirely through the substrate (See Fig.2B), thereby connecting an aperture (Para 0099, Fig.2B, ref. 211 or 215, referred to as inlet aperture or outlet aperture) provided in the first surface of the substrate with a further aperture (Para 00111, Fig. 2B, refs.219 and 221)  provided in the second surface of the substrate (See fig. 2B) and in the first polymer layer such that the aperture is via the first microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel) in fluid connection with the at least one of the second microfluidic channel and the second microfluidic chamber (See Fig. 2B);
a first microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel), and  extending entirely through the substrate (See Fig.2B), from an aperture (Para 0099, Fig.2B, ref. 211 or 215, referred to as inlet aperture or outlet aperture) that is  provided in the first surface of the substrate with a further aperture (Para 00111, Fig. 2B, refs.219 and 221)  provided in the second surface of the substrate (See fig. 2B) and in the first polymer layer, said further aperture opening into at least one of the second microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel) and the second microfluidic chamber (Fig.2F, ref. 250B, referred to as microchannel), such that the aperture is via the first microfluidic channel in fluid connection with the at least one of the second microfluidic channel and the second microfluidic chamber (See Fig. 2B).


    PNG
    media_image1.png
    538
    294
    media_image1.png
    Greyscale

Annotated Fig. 2B, Ingber
However, Ingber et al. (WO2015138034A2) does not teach or fairly suggest a microfluidic device comprising:
an optically transparent film composed of a first polymer layer having a thickness in a range of 0.05 μm to 30 μm ; 
a first microfluidic chamber formed as a well in the substrate, the well extending vertically down into the substrate; 
wherein the well is not covered in vertical direction by the substrate  but opens directly into the access opening, such that the well and the exposed portion of the first polymer layer are directly accessible from above via the access opening;
at least one of a second microfluidic channel  and a second microfluidic chamber  embedded in the second polymer layer  and extending below the first polymer layer, below the first microfluidic chamber, and below the access opening in the first surface of the substrate; 
a first microfluidic channel, separate from the well and  extending entirely through the substrate, from an aperture  that is  provided in the first surface of the substrate but separate from the access opening of the well (as Claimed in claim 45)
a microelectrode embedded in the first polymer layer, wherein the microelectrode includes a sensing area provided at the exposed portion of the first polymer layer and facing the first microfluidic chamber; wherein the microelectrode extends in a lateral direction within the first polymer layer, thereby connecting the sensing area of the microelectrode with an electrical output connection provided at a further portion of the first polymer layer, said further portion being covered by the substrate and remote from the first microfluidic chamber (as claimed in Claim 51).

Therefore Claims 27-31, 33-35 and 43-56 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 45 and 51.  
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             

/JENNIFER WECKER/Primary Examiner, Art Unit 1797